Title: From George Washington to Captain Daniel Morgan, 4 October 1775
From: Washington, George
To: Morgan, Daniel

 

Sir
Camp at Cambridge Octo. 4. 1775

I write you in Consequence of Information I have received that you & the Captains of the Rifle Companies on the Detachment agt Quebeck claim an Exemption from the Command of all the Field Officers e[x]cept Col. Arnold. I understand this Claim is founded upon some Expression [of] mine, but if you understood me in this Way, you are much mistaken in my meaning. My Intention is and ever was that every Officer should Command according to his Rank—to do otherwise would Subvert all military Order & Authority which I am Sure you could not wish or expect—Now the Mistake is rectified I trust you will exert yourself to Support my Intentions, ever remembring that by the Same Rule that You claim an independant Command & break in upon military Authority others will do the same by you: And of Consequence the Expedition must terminate in Shame & Disgrace to yourselves and the Reproach and Detriment of your Country—To a Man of true Spirit & military Character farther Argument is unnecessary I shall therefore recommend you to preserve the utmost Harmony among yourselves to which a due Subordination will much Contribute & wishing you all Health & Success I remain Your very Hbble Sevt

G.W.

